United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1463
                         ___________________________

                               James W. Shaughnessy

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                              Edward P. Southern, MD

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                             Submitted: August 16, 2021
                               Filed: August 19, 2021
                                   [Unpublished]
                                   ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      James Shaughnessy appeals the district court’s1 dismissal of his civil action for
lack of personal jurisdiction. Upon careful de novo review, we conclude that

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
dismissal was proper for the reasons stated by the district court. See Creative Calling
Sols., Inc. v. LF Beauty Ltd., 799 F.3d 975, 979 (8th Cir. 2015) (standard of review;
action should not be dismissed for lack of jurisdiction if evidence, viewed in light
most favorable to plaintiff, is sufficient to support conclusion that exercise of
personal jurisdiction over defendant is proper); Conn v. Zakharov, 667 F.3d 705,
717-20 (6th Cir. 2012) (defendant’s ownership of property in and occasional travel
to forum state did not establish prima facie case of general personal jurisdiction).
Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-